Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 and 10-20 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kourash Salehi (Reg.No.: 43,898) on 03/03/2021.
The application has been amended as follows: 
Claim 10 (Currently Amended):
A data processing apparatus, the apparatus comprising:
a sensor that obtains a plurality of pieces of unit-processing data, which are a plurality of pieces of time series data, by measuring a physical quantity showing an operation state of a substrate processing apparatus; and
a controller that controls an object to be controlled and that accumulates and holds the plurality of pieces of unit-processing data obtained from the sensor, the object being included in the substrate processing apparatus, 
wherein the controller includes, a reference data storage that is provided for each unit-element and stores reference data which is data selected from a plurality of pieces 
a reference data extension configured to extend the reference data, which is stored in the reference data storage for one unit-element, to the other unit-element,
a reference data changing part configured to change the reference data stored in
the reference data storage, and
an extension management part configured to manage extension of the reference
data by the reference data extension, wherein one unit-element is defined as a main unit-element, and a unit-element other than the main unit-element is defined as a sub unit-element,
wherein the reference data changing part changes the reference data for the main unit-element, and
wherein the reference data extension extends the changed reference data to the sub unit-element by transmitting the changed reference data from the main unit-element to the extension management part and transmitting the changed reference data, that is transmitted to the extension management part, from the extension management part to the sub unit-element.

Claim 11 (Currently Amended):
A data processing system for processing a plurality of pieces
of unit processing data, the system comprising:

a management server connected to the substrate processing apparatus via a network, wherein the management server includes,
a reference data storage that is provided for each unit-element and stores reference data which is data selected from a plurality of pieces of unit-processing data for each unit-element and is data to be compared with each piece of unit-processing data that is to be evaluated; and
a reference data extension configured to extend the reference data, which is stored in the reference data storage for one unit-element, to the other unit-element,
a reference data changing part configured to change the reference data stored in
the reference data storage, and
an extension management part configured to manage extension of the reference
data by the reference data extension,
wherein one unit-element is defined as a main unit-element, and a unit-element other than the main unit-element is defined as a sub unit-element,
wherein the reference data changing part changes the reference data for the main unit-element, and
wherein the reference data extension extends the changed reference data to the sub unit-element by transmitting the changed reference data from the main unit-element to the extension management part and transmitting the changed 

Claim 12 (Currently Amended):
The data processing system according to claim 11,
wherein, when the reference data is changed by the reference data changing part, the reference data extension automatically extends the changed reference data, to a unit-element other than the unit-element for which the reference data has been changed.

Claim 13 (Currently Amended):
The data processing system according to claim 11 further comprising:
an extension designation part for designating changed reference data to be extended and a unit-element to be an extension destination,
wherein the reference data extension extends the changed reference data designated by the extension designation part to the unit-element designated by the extension designation part.

Claim 16 (Currently Amended):
A data processing apparatus, the apparatus comprising:
a sensor that obtains a plurality of pieces of unit-processing data, which are a plurality of pieces of time series data, by measuring a physical quantity showing an operation state of a substrate processing apparatus; and

wherein the controller includes, a reference data storage that is provided for each unit-element and stores reference data which is data selected from a plurality of pieces of unit-processing data for each unit-element and is data to be compared with each piece of unit-processing data that is to be evaluated; and
a reference data extension configured to extend the reference data, which is stored in the reference data storage for one unit-element, to the other unit-element,
a reference data changing part configured to change the reference data stored in
the reference data storage, and
an extension management part configured to manage extension of the reference
data by the reference data extension, wherein one unit-element is defined as a main unit-element, and a unit-element other than the main unit-element is defined as a sub unit-element,
wherein unit-processing is processing executed as one recipe for one substrate in the substrate processing apparatus, and definition as the main unit-element and the sub unit-element is made for each recipe,
wherein the reference data changing part changes the reference data for the main unit-element, and
wherein the reference data extension extends the changed reference data to the sub unit-element by, transmitting the changed reference data and a change notification indicating a change in the reference data from the main unit-element to the changed reference data and the change notification and specifying a unit-element, defined as a sub unit-element with respect to the specified recipe, as an extension destination of the changed reference data, in the extension management part,
transmitting, from the extension management part to the unit-element specified as the extension destination, the changed reference data transmitted to the extension management part and an update instruction notification for instructing update of the reference data, and updating the reference data for the recipe specified in the extension management part to the changed reference data based on the update instruction notification in the sub unit-element.

Claim 17 (Currently Amended):
A data processing system, the system comprising:
a sensor that obtains a plurality of pieces of unit-processing data, which are a plurality of pieces of time series data, by measuring a physical quantity showing an operation state of a substrate processing apparatus; and
a management server connected to the substrate processing apparatus via a network, wherein the management server includes,
a reference data storage that is provided for each unit-element and stores reference data which is data selected from a plurality of pieces of unit-processing data for each unit-element and is data to be compared with each piece of unit-processing data that is to be evaluated; and

a reference data changing part configured to change the reference data stored in
the reference data storage, and
an extension management part configured to manage extension of the reference
data by the reference data extension,
wherein one unit-element is defined as a main unit-element, and a unit-element other than the main unit-element is defined as a sub unit-element,
wherein unit-processing is processing executed as one recipe for one substrate in the substrate processing apparatus, and definition as the main unit-element and the sub unit-element is made for each recipe,
wherein the reference data changing part changes the reference data for the main unit-element, and
wherein the reference data extension extends the changed reference data to the sub unit-element by, transmitting the  changed  reference data and a change notification indicating a change in the reference data from the main unit-element to the extension management part,
specifying a recipe for which the reference data has been changed based on the
changed reference data and the change notification and specifying a unit-element, defined as a sub unit-element with respect to the specified recipe, as an extension destination of the changed reference data, in the extension management part,
transmitting, from the extension management part to the unit-element specified as the extension destination, the changed reference data transmitted to the 
updating the reference data for the recipe specified in the extension management
part to the changed reference data based on the update instruction notification in the sub unit-element.

Claim 18 (Currently Amended):
The data processing system according to claim 17, wherein when the reference data is changed by the reference data changing part, the reference data extension automatically extends the changed reference data to a unit-element other than the unit-element for which the reference data has been changed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance for claims 1 and 10-20:
Kaushal et al. (US 20120242667 A1) explicitly teaches using a selected reference recipe as a baseline control to compare the selected reference recipe to other processing recipes in other chambers and update the processing recipes per the selected reference recipe to produce uniform quality products. However Kaushal et al. does not teach the detail of reference data uploading step of transmitting the selected reference data to an extension management part and reference data downloading step of transmitting selected reference data from extension management part to a sub-unit element.
Kagoshima et al. (US 20160155611 A1) teaches updating the reference recipe data for the reference chamber which is to be used for quality control for other processing chambers' recipes. However Kagoshima et al. does not teach the detail of reference data uploading step of transmitting the selected reference data to an extension management part and reference data downloading step of transmitting selected reference data from extension management part to a sub-unit element.
Therefore neither in combination nor individually Kaushal et al. and Kagoshima et al. teach a data processing method, the method comprising: a reference data changing step of changing reference data which is data selected from a plurality of pieces of unit-processing data for each unit-element and is data to be compared with each piece of unit-processing data that is to be evaluated; and a reference data extending step of extending a new reference data which is the reference data after changed by the reference data changing step to a unit-element other than the unit-element for which the reference data has been changed in the reference data changing step, wherein the plurality of pieces of unit-processing data are a plurality of pieces of time series data obtained by unit-processing as unit-processing data, and the plurality of pieces of time
series data are sensor data obtained from a sensor that measures a physical quantity showing an operation state of a substrate processing apparatus, wherein one unit-element is defined as a main unit-element, and a unit-element other than the main unit-element is defined as a sub unit-element, the reference data for the main unit-element is changed in the reference data changing step, and the new reference data is extended to the sub unit-element in the reference data extending step, and wherein the reference data extending step includes, a reference data uploading step of transmitting the new 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANZUMAN SHARMIN whose telephone number is (571)272-7365.  The examiner can normally be reached on M and Th 7:00am - 3:00pm and Tue 8:00am-12:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS LEE can be reached on (571)272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/A.S./Examiner, Art Unit 2115                                                                                                                                                                                                        


/THOMAS C LEE/Supervisory Patent Examiner, Art Unit 2115